DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Fig. 2, “RX” should be changed to --RX1-- and the box connected to V1 should be labelled as --RX2--.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the infinite adjustment unit is coupled to a DC potentiometer, and the potentiometer has an output terminal coupled to the source of the LNA amplifier unit for providing bias voltage” claimed in claim 1 and “the control chip is integrated with a timer” claimed in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 contains the trademark/trade name “a model number of a BPF420 series”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “a microwave bandpass amplifier chip” and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over CN204928842U.
	As to claim 1, CN204928842U discloses the claimed subject matter, including  an antenna (600, Figs. 2, 3, paragraphs 0021-0022),  a LNA amplifier unit (130, Figs. 2, 3, paragraphs 0022, 0024-0025, the amplifier 130 adjusts the amplitude gain of the filtered signal according to the gain value and the output the gain signal related to the adjustment result), an infinite adjustment unit (140, Figs. 2, 3, paragraphs 0022, 0024, 0026, 0027), and  a gain detection and display unit (140, 200, 300, Figs. 2, 3, paragraphs 0022-0028) comprises a control chip (140, 200, Figs. 2, 3), a display driving circuit and a display screen (300, Fig. 2, the display unit 300 must include a display drive circuit and a display screen), and the control chip is coupled to the infinite adjustment unit for collecting an instantaneous voltage and displaying an 
	CN204928842U does not show the infinite adjustment unit which is coupled to a DC potentiometer, and the potentiometer has an output terminal coupled to the source of the LNA amplifier unit for providing bias voltage.  However, the adjustment unit includes a DC potentiometer to provide a bias voltage to the amplification unit is well known and commonly used in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CN204928842U by providing the adjustment unit with DC potentiometer in order to deliver an adjustable voltage to the amplification unit and modify the gain of the amplification unit.
	As to claim 2, the claimed limitations are disclosed by CN204928842U (see Fig. 3).
	As to claim 7, CN204928842U does not show a timer integrated with the control chip.  Since using a timer in the TV amplifier to record the working time of the TV is well known in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CN204928842U by having the control chip integrated with a timer in order to record the working time of the TV.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CN204928842U in view of (US 3483477 A). 
As to claim 6, CN204928842U does not show the LNA amplifier unit is a microwave bandpass amplifier.  However, Purnaiya teaches using a microwave bandpass amplifier for the amplifier unit.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CN204928842U by using such well known . 

 Allowable Subject Matter
Claims 3-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mohammadnezhad (US 11159191 B1) discloses a wireless amplifier circuitry for carrier aggregation.
Sawada (US 20210288679 A1) shows a radio frequency module and communication device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.




Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.




/SHERRIE HSIA/Primary Examiner
Art Unit 2422                                                                                                                                                                                                        



SH
December 4, 2021